SUMMARY ORDER
Riccelli Enterprises, Inc. (“Riccelli”) appeals from the orders and judgment of the District Court (Sannes, J.) denying Riccel-li’s motion for an extension of the deadline for the production of documents, granting summary judgment in favor of Pennsylvania Manufacturers’ Association Insurance Company (“PMA”) on its breach of contract claims, and awarding PMA damages and prejudgment interest. We assume the parties’ familiarity with the facts and record of the prior proceedings, to which we refer only as necessary to explain our decision to affirm.
After an independent review of the record and relevant case law, we affirm for substantially the reasons articulated by the District Court in its orders of May 26, 2015, December 9, 2015, and May 6, 2016.
We have considered all of Riccelli’s arguments not specifically addressed by the District Court and conclude that they are without merit. For the foregoing reasons, the judgment of the District Court is AFFIRMED.